Case 1:21-cv-21417-FAM Document 1-1 Entered on FLSD Docket 04/13/2021 Page 1 of 7




                                &9)*#*5"
Case 1:21-cv-21417-FAM Document 1-1 Entered on FLSD Docket 04/13/2021 Page 2 of 7
Case 1:21-cv-21417-FAM Document 1-1 Entered on FLSD Docket 04/13/2021 Page 3 of 7




Carmen Hurtado


Operations Controller


12/06/18
Case 1:21-cv-21417-FAM Document 1-1 Entered on FLSD Docket 04/13/2021 Page 4 of 7
Case 1:21-cv-21417-FAM Document 1-1 Entered on FLSD Docket 04/13/2021 Page 5 of 7
Case 1:21-cv-21417-FAM Document 1-1 Entered on FLSD Docket 04/13/2021 Page 6 of 7
Case 1:21-cv-21417-FAM Document 1-1 Entered on FLSD Docket 04/13/2021 Page 7 of 7
